  Case 19-21368             Doc 27         Filed 09/19/19 Entered 09/19/19 10:40:26                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ROBERT W GUNS                                                 ) Case No. 19 B 21368
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: CAROL A DOYLE

                                                     NOTICE OF MOTION

   ROBERT W GUNS                                                                   CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   2808 BRINDLE CT
   NORTHBROOK, IL 60062

   Please take notice that on October 22, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   September 19, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On July 30, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Provide the correct amount for the OneMain claim in subpart 3.3.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
